Case 5:20-cv-01262-JFW-SP Document 1 Filed 06/23/20 Page 1 of 15 Page ID #:1



 1
     JONATHAN A. STIEGLITZ, ESQ.
 2   (SBN 278028)
     jonathan.a.stieglitz@gmail.com
 3   THE LAW OFFICES OF
     JONATHAN A. STIEGLITZ
 4   11845 W. Olympic Blvd., Suite 800
     Los Angeles, California 90064
 5   Telephone: (323) 979-2063
     Facsimile: (323) 488-6748
 6
     Attorney for Plaintiff
 7

 8                      UNITED STATES DISTRICT COURT
 9                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                Eastern Division
10

11
                                                 Case No.:
     Sandra Rosa, individually and on
12
     behalf of all others similarly situated,    CLASS ACTION COMPLAINT for
                                                 violations of the Fair Debt Collection
13
                                                 Practices Act, 15 U.S.C. § 1692 et seq.
                              Plaintiff,
14
                                                 DEMAND FOR JURY TRIAL
              -against-
15
     Allied International Credit Corp.,
     and John Does 1-25,
16                            Defendants.
17

18
           Plaintiff Sandra Rosa ("Plaintiff"), a California resident, brings this Class
19

20
     Action Complaint by and through her attorneys, The Law Offices of Jonathan A.

21   Stieglitz, against Defendant Allied International Credit Corp., ("Defendant AIC"),
22
     individually and on behalf of a class of all others similarly situated, pursuant to
23

24   Rule 23 of the Federal Rules of Civil Procedure, based upon information and belief

25   of Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff,
26
     which are based upon Plaintiff’s personal knowledge.
27

28                 INTRODUCTION / PRELIMINARY STATEMENT
Case 5:20-cv-01262-JFW-SP Document 1 Filed 06/23/20 Page 2 of 15 Page ID #:2



 1       1. Congress enacted the Fair Debt Collection Practices Act (hereinafter
 2
            “FDCPA” or “Act” in 1977 in response to the “abundant evidence of the
 3

 4          use of abusive, deceptive, and unfair debt collection practices by many debt

 5          collectors.” 15 U.S.C. §1692(a). At that time, Congress was concerned that
 6
            “abusive debt collection practices contribute to the number of personal
 7

 8          bankruptcies, to material instability, to the loss of jobs, and to invasions of
 9          individual privacy.” Id. Congress concluded that “existing laws … [we]re
10
            inadequate to protect consumers,” and that “the effective collection of
11

12          debts” does not require “misrepresentation or other abusive debt collection
13          practices.” 15 U.S.C. §1692(b) & (c).
14
         2. Congress explained that the purpose of the Act was not only to eliminate
15

16          abusive debt collection practices, but also to “insure that those debt
17          collectors who refrain from using abusive debt collection practices are not
18
            competitively disadvantaged.” Id. §1692(e). After determining that the
19

20          existing consumer protection laws were inadequate, Id. §1692(b), Congress
21
            gave consumers a private cause of action against debt collectors who fail to
22
            comply with the Act. Id. §1692k.
23

24                               JURISDICTION AND VENUE
25
         3. The Court has jurisdiction over this class action pursuant to 28 U.S.C.
26
            § 1331 and 15 U.S.C. § 1692 et seq. The Court has pendent jurisdiction
27

28          over the state law claims in this action pursuant to 28 U.S.C. § 1367(a).
                                              -2-
Case 5:20-cv-01262-JFW-SP Document 1 Filed 06/23/20 Page 3 of 15 Page ID #:3



 1      4. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), as
 2
           this is where a substantial part of the events or omissions giving rise to the
 3

 4         claim occurred.

 5                                 NATURE OF THE ACTION
 6
         5. Plaintiff brings this class action on behalf of a class of California
 7

 8          consumers under 15 U.S.C. § 1692 et seq., commonly known as the Fair
 9          Debt Collections Practices Act (“FDCPA”); and
10
         6. Plaintiff is seeking damages and declaratory relief.
11

12                                        PARTIES
13       7. Plaintiff is a resident of the State of California, County of Riverside,
14
            residing at 6865 De Anzna Ave, Riverside, CA 92506.
15

16       8. Defendant AIC is a "debt collector" as the phrase is defined in 15 U.S.C.
17          § 1692(a)(6) and used in the FDCPA, with an address at 6800 Paragon
18
            Place, Suite 400, Richmond, VA 2320 and can be served process upon its
19

20          registered agent Corporation Service Company which will do business in
21
            California as CSC-Lawyers Incorporating Service, 2710 Gateway Oaks
22
            Drive, Suite 150N, Sacramento, CA 95833.
23

24       9. Upon information and belief, Defendant AIC is a company that uses the
25
            mail, telephone, and facsimile and regularly engages in business the
26
            principal purpose of which is to attempt to collect debts alleged to be due
27

28          another.
                                              -3-
Case 5:20-cv-01262-JFW-SP Document 1 Filed 06/23/20 Page 4 of 15 Page ID #:4



 1       10.John Does 1-25, are fictitious names of individuals and businesses alleged
 2
            for the purpose of substituting names of Defendants whose identities will be
 3

 4          disclosed in discovery and should be made parties to this action.

 5                                    CLASS ALLEGATIONS
 6
         11. Plaintiff brings this claim on behalf of the following case, pursuant to Fed.
 7

 8          R. Civ. P. 23(a) and 23(b)(3).
 9       12.The class consists of:
10
                 a. all individuals with addresses in the State of California;
11

12               b. to whom Defendant AIC sent an initial collection letter attempting
13         to collect a debt;
14
                 c. that falsely stated that the balance may increase when it would not
15

16         increase;
17               d. which letter was sent on or after a date one (1) year prior to the
18
                 filing of this action and on or before a date twenty-one (21) days after
19

20               the filing of this action.
21
         13. The identities of all class members are readily ascertainable from the
22
            records of Defendants and those companies and entities on whose behalf
23

24          they attempt to collect and or have purchased debts.
25
         14. Excluded from the Plaintiff Class are the Defendants and all officers,
26
            members, partners, managers, directors and employees of the Defendants
27

28
                                              -4-
Case 5:20-cv-01262-JFW-SP Document 1 Filed 06/23/20 Page 5 of 15 Page ID #:5



 1          and their respective immediate families, and legal counsel for all parties to
 2
            this action, and all members of their immediate families.
 3

 4       15. There are questions of law and fact common to the Plaintiff Class, which

 5          common issues predominate over any issues involving only individual class
 6
            members. The principal issue is whether the Defendant’s written
 7

 8          communications to consumers, in the form attached as Exhibit “A”, violates
 9          15 U.S.C. §§ 1692e and 1692g.
10
         16. The Plaintiff’s claims are typical of the class members, as all are based
11

12          upon the same facts and legal theories. The Plaintiff will fairly and
13          adequately protect the interests of the Plaintiff Class defined in this
14
            Complaint. The Plaintiff has retained counsel with experience in handling
15

16          consumer lawsuits, complex legal issues and class actions, and neither the
17          Plaintiff nor his attorneys have any interests, which might cause them not to
18
            vigorously pursue this action.
19

20       17. This action has been brought, and may properly be maintained, as a class
21
            action pursuant to the provisions of Rule 23 of the Federal Rules of Civil
22
            Procedure because there is a well-defined community interest in the
23

24          litigation:
25
                 a. Numerosity: The Plaintiff is informed and believes, and on that
26
           basis alleges, that the Plaintiff Class defined above is so numerous that
27

28         joinder of all members would be impractical.
                                             -5-
Case 5:20-cv-01262-JFW-SP Document 1 Filed 06/23/20 Page 6 of 15 Page ID #:6



 1               b. Common Questions Predominate: Common questions of law and
 2
           fact exist as to all members of the Plaintiff Class and those questions
 3

 4         predominate over any questions or issues involving only individual class

 5         members. The principal issue is whether the Defendant’s written
 6
           communications to consumers, in the form attached as Exhibit “A” violate 15
 7

 8         U.S.C. §1692e and §1692g.
 9               c. Typicality: The Plaintiff’s claims are typical of the claims of the
10
           class members. The Plaintiff and all members of the Plaintiff class have
11

12         claims arising out of the Defendant’s common uniform course of conduct
13         complained of herein.
14
                 d. Adequacy: The Plaintiff will fairly and adequately protect the
15

16         interests of the class members insofar as Plaintiff has no interests that are
17         adverse to the absent class members. The Plaintiff is committed to
18
           vigorously litigating this matter. Plaintiff has also retained counsel
19

20         experienced in handling consumer lawsuits, complex legal issues and class
21
           actions. Neither the Plaintiff nor his counsel have any interests which might
22
           cause them not to vigorously pursue the instant class action lawsuit.
23

24               e. Superiority: A class action is superior to the other available means
25
           for the fair and efficient adjudication of this controversy because individual
26
           joinder of all members would be impracticable. Class action treatment will
27

28         permit a large number of similarly situated persons to prosecute their
                                              -6-
Case 5:20-cv-01262-JFW-SP Document 1 Filed 06/23/20 Page 7 of 15 Page ID #:7



 1         common claims in a single forum efficiently and without unnecessary
 2
           duplication of effort and expense that individual actions would engender.
 3

 4       18. Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil

 5          Procedure is also appropriate in that the questions of law and fact common
 6
            to members of the Plaintiff Class predominate over any questions affecting
 7

 8          an individual member, and a class action is superior to other available
 9          methods for the fair and efficient adjudication of the controversy.
10
         19. Depending on the outcome of further investigation and discovery, Plaintiff
11

12          may, at the time of class certification motion, seek to certify a class(es) only
13          as to particular issues pursuant to Fed. R. Civ. P. 23(c)(4).
14
                                  FACTUAL ALLEGATIONS
15

16       20.Plaintiff incorporates by reference all of the above paragraphs of this
17          Complaint as though fully stated herein with the same force and effect as if
18
            the same were set forth at length herein.
19

20       21. Some time prior to April 29, 2020, an obligation was allegedly incurred to
21
            Ebay.
22
         22.The Ebay obligation was incurred as a financial obligation that was
23

24          primarily for personal, family or household purposes and is therefore a
25
            “debt” as that term is defined by 15 U.S.C. § 1692a(5).
26
27       23. The alleged Ebay obligation is a “debt” as defined by 15 U.S.C. 1692a(5).
28
                                             -7-
Case 5:20-cv-01262-JFW-SP Document 1 Filed 06/23/20 Page 8 of 15 Page ID #:8



 1       24.Ebay is a “creditor” as defined by 15 U.S.C. § 1692a(4).
 2
         25.Ebay contracted with Defendant AIC to collect the alleged debt.
 3

 4       26. Defendant collects and attempts to collect debts incurred or alleged to have

 5          been incurred for personal, family or household purposes on behalf of
 6
            creditors using the United States Postal Services, telephone and internet.
 7

 8                         Violation I – April 29, 2020 Collection Letter
 9       27.On or about April 29, 2020, Defendant sent Plaintiff an initial collection
10
            letter (the “Letter”) regarding the alleged debt owed to Ebay. See a true
11

12          and correct copy of the Letter attached hereto as Exhibit A.
13       28. When a debt collector solicits payment from a consumer, it must, within
14
            five days of an initial communication, provide the consumer with a written
15

16          validation notice, known as a “G notice,” which must include the following
17          information:
18
              (1) the amount of the debt;
19

20            (2) the name of the creditor to whom the debt is owed;
21
              (3) a statement that unless the consumer, within thirty days after receipt of
22
           the notice, disputes the validity of the debt, or any portion thereof, the debt
23

24         will be assumed to be valid by the debt collector;
25
              (4) a statement that if the consumer notifies the debt collector in writing
26
           within the thirty-day period that the debt, or any portion thereof, is disputed,
27

28         the debt collector will obtain verification of the debt or a copy of the
                                             -8-
Case 5:20-cv-01262-JFW-SP Document 1 Filed 06/23/20 Page 9 of 15 Page ID #:9



 1         judgment against the consumer and a copy of such verification or judgment
 2
           will be mailed to the consumer by the debt collector; and
 3

 4            (5) a statement that, upon the consumer's written request within the thirty-

 5         day period, the debt collector will provide the consumer with the name and
 6
           address of the original creditor, if different from the current creditor. 15
 7

 8         U.S.C. § 1692g(a).
 9   (emphasis added)
10
         29.The required disclosures set forth in 15 U.S.C. §1692g(a) are more
11

12          commonly known as the “G Notice”.
13       30.The FDCPA further provides that ''if the consumer notifies the debt
14
            collector in writing within the thirty day period . . . that the debt, or any
15

16          portion thereof, is disputed . . . the debt collector shall cease
17          collection . . . until the debt collector obtains verification of the debt . . . and
18
            a copy of such verification is mailed to the consumer by the debt collector.''
19

20          15 U.S.C. § 1692g(b).
21
         31.Although a collection letter may track the statutory language, ''the collector
22
            nevertheless violates the Act if it conveys that information in a confusing or
23

24          contradictory fashion so as to cloud the required message with uncertainty.''
25
            Russell v. EQUIFAX A.R.S., 74 F.3d 30, 35 (2d Cir. 1996) (“It is not
26
            enough for a debt collection agency to simply include the proper debt
27

28          validation notice in a mailing to a consumer-- Congress intended that such
                                               -9-
Case 5:20-cv-01262-JFW-SP Document 1 Filed 06/23/20 Page 10 of 15 Page ID #:10



  1          notice be clearly conveyed.”). Put differently, a notice containing ''language
  2
             that 'overshadows or contradicts' other language informing a consumer of
  3

  4          her rights . . . violates the Act.'' Russell, 74 F.3d at 34.

  5       32.The bottom of the Letter states: “Your account balance may increase after
  6
             the date of this letter if additional changes are made or incurred to your
  7

  8          account, as provided in your agreement with the creditor or as otherwise
  9          provided by the law.”
 10
          33.Defendant is aware that during the collection of this debt, the balance will
 11

 12          not vary at all and stating that it may increase is merely a deceptive
 13          collection tactic intended to intimidate and coerce the consumer into paying
 14
             immediately.
 15

 16       34.In addition, the threat of a balance increase overshadows the ''g-notice''
 17          language and coerces the consumer to pay immediately due to fear of a
 18
             balance increase and not to exercise his rights under the Fair Debt
 19

 20          Collection Practices Act.
 21
          35.Stating that the account balance may increase due to adjustments is
 22
             materially misleading to Plaintiff and is a false statement that Defendant
 23

 24          knowingly made.
 25
          36.Plaintiff incurred an informational injury as Defendant falsely asserted that
 26
             the balance would increase when it would not.
 27

 28
                                                - 10 -
Case 5:20-cv-01262-JFW-SP Document 1 Filed 06/23/20 Page 11 of 15 Page ID #:11



  1       37.Defendant’s false statement overshadowed Plaintiff’s §1692g right to
  2
             dispute or validate the debt as he was led to believe that he must pay
  3

  4          immediately to avoid accruing interest and fees (“adjustments”).

  5       38.As a result of Defendant's deceptive, misleading and unfair debt collection
  6
             practices, Plaintiff has been damaged.
  7

  8
                                COUNT I
  9    VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15
                           U.S.C. §1692e et seq.
 10

 11       39.Plaintiff repeats, reiterates and incorporates the allegations contained in
 12          paragraphs above herein with the same force and effect as if the same were
 13
             set forth at length herein.
 14

 15       40.Defendant’s debt collection efforts attempted and/or directed towards the
 16          Plaintiff violated various provisions of the FDCPA, including but not
 17
             limited to 15 U.S.C. § 1692e.
 18

 19       41.Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false,
 20
             deceptive, or misleading representation or means in connection with the
 21
             collection of any debt.
 22

 23       42.Defendant violated § 1692e:
 24

 25               a. As the Letter it is open to more than one reasonable interpretation,
 26                  at least one of which is inaccurate.
 27

 28
                                             - 11 -
Case 5:20-cv-01262-JFW-SP Document 1 Filed 06/23/20 Page 12 of 15 Page ID #:12



  1               b. By making a false and misleading representation in violation of
  2
                     §1692e(10).
  3

  4
          43.By reason thereof, Defendant is liable to Plaintiff for judgment that
  5

  6          Defendant's conduct violated Section 1692e et seq. of the FDCPA, and

  7          Plaintiff is entitled to an award of actual damages, statutory damages, costs
  8
             and attorneys’ fees.
  9

 10                                 COUNT II
 11           VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES
                                       ACT
 12                           15 U.S.C. §1692g et seq.
 13
          44.Plaintiff repeats, reiterates and incorporates the allegations contained in
 14

 15          paragraphs above herein with the same force and effect as if the same were

 16          set forth at length herein.
 17
          45.Defendant’s debt collection efforts attempted and/or directed towards the
 18

 19          Plaintiff violated various provisions of the FDCPA, including but not

 20          limited to 15 U.S.C. § 1692g.
 21
          46. Pursuant to 15 USC §1692g, a debt collector:
 22

 23
                  Within five days after the initial communication with a consumer in
 24
            connection with the collection of any debt, a debt collector shall, unless the
 25

 26         following information is contained in the initial communication or the
 27
            consumer has paid the debt, send the consumer a written notice containing –
 28
                                             - 12 -
Case 5:20-cv-01262-JFW-SP Document 1 Filed 06/23/20 Page 13 of 15 Page ID #:13



  1                     i. The amount of the debt;
  2

  3                    ii. The name of the creditor to whom the debt is owed;
  4                   iii. A statement that unless the consumer, within thirty days after
  5
                           receipt of the notice, disputes the validity of the debt, or any
  6

  7                        portion thereof, the debt will be assumed to be valid by the
  8
                           debt-collector;
  9
                       iv. A statement that the consumer notifies the debt collector in
 10

 11                        writing within thirty-day period that the debt, or any portion
 12
                           thereof, is disputed, the debt collector will obtain verification
 13
                           of the debt or a copy of a judgment against the consumer and
 14

 15                        a copy of such verification or judgment will be mailed to the
 16
                           consumer by the debt collector; and
 17
                       v. A statement that, upon the consumer’s written request within
 18

 19                        the thirty-day period, the debt collector will provide the
 20
                           consumer with the name and address of the original creditor,
 21
                           if different from the current creditor.
 22

 23
          47.The Defendant violated 15 U.S.C. §1692g by threatening a balance
 24

 25          increase, which overshadowed the ''g-notice'' language and coerces the
 26
             consumer not to exert its rights under the FDCPA.
 27

 28
                                             - 13 -
Case 5:20-cv-01262-JFW-SP Document 1 Filed 06/23/20 Page 14 of 15 Page ID #:14



  1        48. By reason thereof, Defendant is liable to Plaintiff for judgment that
  2
              Defendant's conduct violated Section 1692g et seq. of the FDCPA and
  3

  4           Plaintiff is entitled to an award of actual damages, statutory damages, costs

  5           and attorneys’ fees.
  6

  7                             DEMAND FOR TRIAL BY JURY
  8
           49. Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff
  9
              hereby requests a trial by jury on all issues so triable.
 10

 11

 12
                                     PRAYER FOR RELIEF
 13
      WHEREFORE, Plaintiff Sandra Rose, individually and on behalf of all others
 14

 15   similarly situated demands judgment from Defendant AIC as follows:
 16
            1.     Declaring that this action is properly maintainable as a Class Action
 17
      and certifying Plaintiff as Class representative, and Jonathan A. Stieglitz, Esq. as
 18

 19   Class Counsel;
 20
            2.     Awarding Plaintiff and the Class statutory damages;
 21
            3.     Awarding Plaintiff and the Class actual damages;
 22

 23         4.     Awarding Plaintiff costs of this Action, including reasonable
 24
      attorneys’ fees and expenses;
 25

 26
            5.     Awarding pre-judgment interest and post-judgment interest; and

 27         6.     Awarding Plaintiff and the Class such other and further relief as this
 28
                                               - 14 -
Case 5:20-cv-01262-JFW-SP Document 1 Filed 06/23/20 Page 15 of 15 Page ID #:15



  1   Court may deem just and proper.
  2

  3   Dated: June 23, 2020                               Respectfully Submitted,
  4
                                                         THE LAW OFFICES OF
  5                                                      JONATHAN A. STIEGLITZ
  6
                                                   By:         /s/ Jonathan A Stieglitz
  7                                                      Jonathan A Stieglitz
  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20
 21

 22

 23

 24

 25

 26
 27

 28
                                          - 15 -
